DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-2, 4-6, 8-9, and 12, drawn to an insulation material, classified in C08J 5/046.
Group II. Claims 15-17, 19-22, 24, 26-28, 30, 33, drawn to a method of making an insulation material comprising provided a cement component mixture, classified in C04B 38/10.
Group III. Claim 35, drawn to an apparatus for spraying insulation, classified in B05B 7/24.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Group I can be made by another and materially different process than the method of Group II. For example, the insulation material of Group I need not be made by mixing with a cement component mixture or curing of a cement mixture. For example, the insulation material of Group I can be made by merely combining all the recited elements in a mixture, and applying the mixture via, for example, spraying, to provide insulation. 
Inventions I and III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case apparatus of Group III can be used for making a materially different product than that of Group I. For example, the apparatus of Group III can be used to produce an insulation material which does not contain a thickener or which does not contain magnesium oxide, both of which are required for the product of Group I. Alternatively, the product of Group I can be made by another and materially different apparatus than that of Group III. The product of Group I need not be used in a spraying apparatus, but can be made by combining all the recited elements in a mixture under pressure and then foaming to form a slab, the slab of which can be used as insulation. 
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Group II can be practiced by another and materially different apparatus or by hand. The components of the solution may be combined in a first mixer and foamed with the gas in said first mixer to form a foamed mixture, while the cement mixture components are combined a second mixer, and then adding the foamed mixture to the second mixer and curing. The insulating material made by the process of Group II also need not be sprayed, and the apparatus of Group III is a spraying apparatus. The insulating material made by the process of Group II can be produced using an apparatus which does not contain a mesh as required by Group III. Alternatively, the apparatus of Group III can be used to practice another and materially different process than the process of Group II. For example, the apparatus can be used to produce an insulation which does not contain a thickener or which does not contain magnesium chloride or magnesium sulfate or hydrates thereof. The cement used in the apparatus of Group III can instead be a Portland cement or can contain a magnesium carbonate instead of magnesium chloride or magnesium sulfate. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search for the insulation material of Group I will not produce search results for either the method of Group II or the apparatus of Group III. Group II requires the search terms “cement” and “curing” which are not required for Group I. “Curing” is also not present in Group III, nor are any of the specific components required by Groups I or II. Group III requires the search terms “gas compressor,” “spraying,” “first reservoir,” “second reservoir,” “foaming chamber,” “mesh,” and “nozzle,” which are not required for Groups I or II. Additionally, each Group is classified in different classes and subclasses as indicated above. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Dewald on 7/22/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2, 4-6, 8-9, and 12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17, 19-22, 24, 26-28, 30, 33, and 35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a short chained alkyl ammonium chloride.” The term “short chained” is a relative term which renders the claim indefinite. The term “short chained” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear, for example, if C5 would be “short-chained;” or if C8 is short-chained or long-chained. Therefore, claim 6 is indefinite. The specification also fails to give any examples of “short chained alkyl ammonium chlorides.” 
Likewise, claim 9 recites that the foam stabilizer is “an amphiphilic long chain organic compound.” The term “long chain” is a relative term which renders the claim indefinite. The term “long chain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear, for example, if C8 would be “short-chained” or “long chain,” or if C10 is short-chained or long-chain. Therefore, claim 9 is indefinite. 
Claim 12 recites “wherein the mole ratio of MgO:MgCl2:H2O is 5-12:1:14-31.” The claim is indefinite because it is unclear if the amount of “H2O” is with respect to the “hydrates thereof” recited in claim 1; the water recited in claim 1; or the combination of the H2O provided by a “hydrate” present in the composition of claim 1 and the water recited in claim 1. The specification does not make clear what the mole ratio of “H2O” is in regards to. Because multiple interpretations are possible, and the specification does make clear what is included, claim 12 is indefinite. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plunguian et al. (US 3,989,534).
Plunguian et al. teach a cellular product used for insulation (abstract). Example 25 of Table 1 is formed from a composition comprising a magnesia cement containing MgO (magnesium oxide) and MgCl2 · 6H2O (hydrated magnesium chloride); water; a surfactant; and guar gum, which is a thickening agent. The surfactant may be a combination of an anionic and a nonionic surfactant. The surfactant is a bubble forming or foaming agent. (see column 2, lines 36-38). Examples of surfactant include Tergitol NPX, which is nonyl phenol poly(ethylene oxy)ethanol, and Tergitol TMN, which is trimethyl nonyl poly(ethylene oxy) ethanol. Both of these are amphiphilic (in that they contain both hydrophilic and hydrophobic groups), long chain (nonyl) organic compounds. See column 2, lines 43-46. The surfactant comprises a combination of components, one being a long chain amphiphilic organic compound which meets “foam stabilizer” of claims 1 and 9, and the second of which is a foaming agent, given that the surfactant is a bubble forming or foaming agent. Plunguian teaches that fly ash may be added to the compositions of the invention. This meets instant claim 4. Regarding instant claim 5, “polymer” is recited in claim 4 in the alternative. As Plunguian et al. teaches fly ash, claims 4-5 are met by the teachings of Plunguian et al.  
Regarding instant claim 2, embodiments of Plunguian et al. comprise identical components as recited in instant claims 1, 4, and 8-9. These embodiments are used to produce products for insulation (abstract) and appear to be identical to the insulation materials and composition of the instantly claimed invention. These embodiments, which are identical to the instantly claimed insulation material and composition of the instantly claimed invention, will necessarily have the same properties of the insulation material of the instantly claimed invention, including the R-values recited in instant claim 2. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Zhang et al. (CN1041748 A). Because CN 1041748A is in Chinese, the machine-translated English equivalent is cited below and is attached. 
Zhang et al. teach products used in, for example, insulation (¶5). The product is formed from a mixture of cement, an auxiliary material, and additives. Examples of cement include magnesium sulfate or magnesium chloride (¶7). Examples of additives include modifiers and stabilizers (¶6). Specific examples of stabilizers include starch, which is necessarily a thickening agent (see ¶9). The cement also includes magnesium oxide (see ¶13) and a foaming agent (¶15). Zhang et al. teach that at least one of waste slag, fly ash, tailings powder or slag (water-quenched blast furnace slag, red shale, pumice, zeolite) is added to the compositions of the invention. Given this teaching, one of ordinary skill in the art would have at once envisaged use of fly ash and/or water-quenched slag, meaning water is present. See ¶5. Thus, the compositions of Zhang et al. comprise magnesium oxide; magnesium sulfate or magnesium chloride; water when water-quenched slag is utilized; fly ash (which is a stabilizer and which is at once envisaged given the teachings at ¶5); and starch, which is necessarily a thickening agent. 

Prior Art
The scope of claim 6 is indefinite. However, there are no prior art rejections over claim 6. The closest prior art is that discussed above. Neither Plunguian et al. (US 3,989,534) or Zhang et al. (CN1041748 A) discloses, or provides a motivation to use, a any alkyl ammonium chloride, let alone a “short chained” alkyl ammonium chloride. However, the scope of “short-chained” is unclear. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766